Title: To John Adams from Charles Newbold, 29 April 1800
From: Newbold, Charles
To: Adams, John



Respected President
Philadelphia 29th April 1800

With due respect permit me to communicate a scetch of some ideas, which have occurred to my mind, upon the subject I mentioned, when you requested a statement in writing, which I should have done long since, but could not make up my mind, upon the best manner of conducting the buiseness, concieveing it to be of great importance and if well managed, great benefit would result to the nation not only as it respects our health wealth, Power & harmony at home, but also the influence it would have on our respectability, and wisdom abroad—
My Ideas have been to form central societies to take into consideration, and promote improvements, & the best method of conducting various kinds of Mechanical Arts and aggriculture, with branches extended in the different States as far as the case will admit of; concieving it will attract the attention of many of our enterprising citizens, and enable the communty to adopt inventions, and improvements, with more facility, by having suitable characters to examine, prove, and when found beneficial, to recommend them to the Publick. It must be evident to the President, and every reflecting mind, that great improvements are making, and if a favourable System could be adopted to make greater, and promote them, it would save considerable trouble; & expence to many inventors, who are at present incapable of circulating their improvements, and inventions for want of money, friends &c &c.
I hope you will excuse the abrupt manner, in which I first introduced this buisiness, but could not think of any better way, than in person to address the first Magistrate, whom I have been induced to consider in the light of a political Parent, & who has given so many proofs of his attachment to order & system—
If the President & leading men of the nation should be desirious of encouraging improvements (as I trust they are) I have it in contemplation to introduce a number of Machines upon nine Principles, by collecting a variety of ingenious people together for the purpose of manufacturing them—
Having expressed the outlines of my views I hope to be released, by seeing the subject taken up by those; who are more capable, but hope I may always feel a disposition to contribute my mite to promote an institution which I think will contribute to my countries happiness
I am with sentiments of respect / Your assured Friend

Charles Newbold